Certified Question of State Law, United States District Court, Southern District of Ohio, Western Division, No. 1:06CV274. This cause came before the court on the certification of a state law question from the United States District Court for the Southern District of Ohio, Western Division. Upon consideration of the joint motion of petitioners and amici curiae in support of petitioners to allow amici to participate in oral argument,
It is ordered by the court that the motion is granted, and the amici curiae in support of petitioners are permitted to argue the entire 15 minutes allotted to petitioners.